Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant's remarks filed January 10, 2022 insist “the amendments to the drawings and specification cure the claim objections and drawing issues” yet there are no amended drawings.  
Response to: Explanation of Claim Amendments – Pages 22 and 23
Re: Claim 1 - Applicant states “the system 101 comprises the control module 100 and the application 126”.  However reference numeral (101) is assigned to one of the four prongs on the module.
	2a.	Applicant further states; “Support for this amendment is found in the specification at least at ([0007], as amended)”.   Page 5 of the amended specification contains paragraph [0006], followed by [0001], the Examiner realizes that is a typographical error and should read [0007], however correction by the Applicant should be made at the next opportunity to do so.
	2b.	The amendment and correlation to the disclosure does not obviate the previously held 35 USC § 112 rejection.  However in the interest of advancing prosecution the rejection as stated in items 5a, 6 of Non-Final 10/08/2021 is withdrawn.

	2c.	Applicant remarks that “Claim 1 has been further amended to clarify that the invention is for controlling high power electrical currents.”   which gives rise to indefinite metes and bounds of what constitutes “high power” as stated in the rejection below.

Claim 19 has the same deficiency.

Amended Claims 1, 11 and 19 now include a “software application” with no disclosure supporting the Applicant having possession of such at the time of filing.  Software applications require metes and bounds in and of themselves, of which there nothing disclosed except to say remote communications will occur via cellular telephone links and/or Bluetooth ® or other short-range radio transmissions.  Meanwhile the claimed controller system comprises a plurality of “variable current electrical device manual controls” with there being no explanation of how the remote software application will identify, connect, process, extrapolate and execute control over the module.  
Claim 6 has the same deficiencies.
Claims 7, 10 and 14 do not address the previously held 35 USC § 112 rejection.
Claim 15 support in paragraph [0008] states; 
“Switch 116 may be repeatedly pressed to incrementally increase the brightness of the lights 704 (see FIG. 7) on the light bar 702. Switch 118 may be repeatedly pressed to incrementally decrease the brightness of the lights 704 from the light bar 702. In a particular embodiment, switches 116 and 118 may be continuously depressed to ramp up the current and, therefore, the brightness of the lights 704 (see FIG. 7) on the light bar 702. Switch 120 may be repeatedly pressed to step through a sequence of preprogrammed patterns for flashing the lights 704 on the light bar 702 by providing an output current variation pattern.”

Applicant may assert that circuitry to achieve the outlined functions of the switch is well-known to a person of ordinary skill in the art; (See Page 24 of Remarks filed 01/10/2022) and as such does not require disclosure of the specificities; in which case there is nothing novel or unobvious about a switch having the claimed functionality as stated in claim 15.





Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “modular frame ”,  “manual controls”, “circuitry ”, “device” of claim 6, “front panel printed circuit board”, “power MOSFETS”, “power output regulators ”, “pattern generation circuitry ”, “insulator panel ” must be shown and identified as such within the disclosure or the features cancelled from the affected claims. See MPEP § 608.02(d)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in response to the Office action to avoid abandonment of the application. 
No new matter should be entered in compliance with 37 CFR 1.121(e).
If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The substitute specification filed January 10, 2022 has been correctly submitted with markings showing all the changes relative to the immediate prior version of the specification of record and contains a statement of there being no new matter.
However an accompanying clean version (without markings) must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
Typographical numbering error of paragraph [0007] needs to be corrected.

Claim Objections
Claim 1 is objected to as being in improper form because of the use of periods within the claim aside from the requisite period at the end of the claim.


The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.

Claim Rejections - 35 USC § 112(a)
Claims 1-20 are rejected under 35 U.S.C. 112(a)  as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  

Claims 1, 11 and 19 include a “software application” with no disclosure supporting the Applicant having possession of such at the time of filing.  Software applications require metes and bounds in and of themselves, of which there is nothing disclosed except to say remote communications will occur via cellular telephone links and/or Bluetooth ® or other short-range radio transmissions.  Meanwhile the claimed controller system comprises a plurality of “variable current electrical device manual controls” with there being no explanation of how the remote software application will identify, connect, process, extrapolate and execute control over the module.  

Claims 3, 19 and 20 make reference to “circuitry to receive, store, retrieve and execute” power output within the claimed electrical device controller system, yet there is nothing in the disclosure to substantiate this claim limitation.
	One cannot simply say it is so without showing a modicum of knowledge to support and substantiate those portions of the claimed invention.

Claim Rejections - 35 USC § 112(b)
Claims 1-20 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 states; “large electrical currents”;
Claims 11 and 19 state; “high electrical currents” and
Claims 11 and 14  state; “high power”
Large and high electrical currents or power is relative to the rating of the equipment.  In some circuits 1mA is a large or high electrical current.  In other circuits 100A might be normal.  Therefore the metes and bounds of these claims is indefinite.

Claims 9 and 17 state; an insulator panel [not shown in the drawings], within the snap fit housing, having a plurality of slots [will be examined as 202 within backplate 206],  each the insulator slot is configured to conduct a respective one of the prongs.  Insulative materials are not conductive, how then do the insulator slots conduct the prongs?

Claims 10 and 18 states; the backplate closing off the rear portion of the housing,  the backplate has a plurality of slots, each the backplate slot is configured to conduct a respective one of the prongs.  
It is not clear how the backplate is intended to conduct the respective prongs.

Claims will be examined as best understood 
for those attributes that are fully supported in the disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gleeson (US 7,475,559)  in view of Cox et al. (US 2009/0075624).

With respect to Claims 1 and 4-6; Gleeson shows a remotely [automatic] controllable snap-in variable current electrical device [infinitely variable evaporator fan speed control] controller system 10 comprising: a control module 14 having: a snap fit housing configured to engage a modular frame [Col. 3, lines 60-64]; a plurality of variable current electrical device manual controls 71, 72, 74, 76 accessible on a front panel [Fig. 4] of the control module 14; at least one pair of input / output power coupling prongs extending through a backplate of the snap fit housing [at 13]; and  the control module 14 is configured to control large electrical currents [[.]].  
	However Gleeson does not show or teach a remote software application capable of controlling the control module through a radio frequency transceiver.
	Cox et al. teaches a remote software application RVIAI [remote vehicle infotainment apparatus and interface] capable of controlling an analogous control module 22 via at least one radio frequency transceiver 18 wherein the at least one radio frequency transceiver comprises a short-range radio transceiver, or a cellular telephone transceiver and the software application is configured to: send commands to the control module to perform at least the functions of the plurality of manual controls; and receive 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control module of Gleeson to further include a radio frequency transceiver to facilitate remote communications with the control module as shown by Cox et al. thereby expanding the functionality of the control module to meet consumer demand for such features.

With respect to Claim 2; Gleeson shows the plurality of variable current electrical device manual controls enable the functions of: power ON/OFF for the variable current electrical device [Col. 6, lines 15-16]; increase / decrease current to the variable current electrical device [Col. 6, lines 60+]; and select an output current variation pattern for the variable current electrical device [Col. 6, lines 8-12].  

With respect to Claim 3; Gleeson shows circuitry 30 to receive, store, retrieve, and execute a power output pattern [Col. 5, lines 33-44].   

With respect to Claim 7; Gleeson teaches [Col. 8, lines 19-27] the control module 14 is configured to store at least one user-selectable the output power pattern.  

Claims 9 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Gleeson (US 7,475,559)  and Cox et al. (US 2009/0075624) in view of Lee et al.             (US 10,418,199).
Gleeson shows a snap-in variable current electrical device [infinitely variable evaporator fan speed control] controller system 10 comprising: a control module 14 having: a snap fit housing configured to engage a modular frame [Col. 3, lines 60-64].
Cox et al. is relied upon to teach a remote software application RVIAI [remote vehicle infotainment apparatus and interface] capable of controlling an analogous control module 22 via at least one radio frequency transceiver 18.
	Where Gleeson as modified by Cox et al. was discussed in Claim 1.
	Neither Gleeson nor Cox et al. show or teach prongs extending from the snap-fit housing.
	Lee et al. shows an analogous snap in control module 50 having a snap fit    housing 56 from which extends prongs [Fig. 6 – unmarked].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the snap fit housing of the control module shown by Gleeson such that the prongs, essential for electro-mechanical connectivity, extend beyond the snap fit housing to facilitate connection within the larger system as shown by Lee et al. [Figs. 1, 2].

The limitations contained in claims 11-15, 17 and 18 have been addressed within the rejection of claims 1-7, 9 and 10 above.

Potentially Allowable Subject Matter
Claims 8, 16 and 19 contain the limitations pertaining to “a front panel printed circuit board (PCB) supporting a plurality of mechanical push buttons alignable to a respective plurality of electro-mechanical switches mounted proximate and rearward of the front panel PCB” which is part of the novelty of the parent application now US 10,998,153.
As such, these claims contain allowable subject matter if rewritten or amended to overcome the objections and 35 U.S.C. §112 rejections discussed above while also avoiding obvious double patenting rejections.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.   
  
    The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833